Name: Commission Regulation (EC) NoÃ 184/2009 of 6Ã March 2009 amending for the 104th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 7.3.2009 EN Official Journal of the European Union L 63/11 COMMISSION REGULATION (EC) No 184/2009 of 6 March 2009 amending for the 104th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 December 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of natural and legal persons, groups and entities to whom the freezing of funds and economic resources should apply, adding four natural persons to the list given the information related to their association with Al-Qaida. The statements of reasons regarding the amendments have been provided to the Commission. (3) Annex I should be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately. (5) Since the UN list does not provide the current addresses for some of the natural persons concerned, a notice should be published in the Official Journal so that the persons concerned can contact the Commission and that the Commission can subsequently communicate the grounds on which this Regulation is based to the natural persons concerned, provide them with the opportunity to comment on these grounds and review this Regulation in view of the comments and possible available additional information, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (1) Haji Muhammad Ashraf (alias Haji M. Ashraf). Date of birth: 1.3.1965. Nationality: Pakistani. Passport No: A-374184 (Pakistan). Date of designation referred to in Article 2a(4)(b): 10.12.2008. (2) Mahmoud Mohammad Ahmed Bahaziq (alias (a) Bahaziq Mahmoud, (b) Abu Abd al-Aziz, (c) Abu Abdul Aziz, (d) Shaykh Sahib). Date of birth: (a) 17.8.1943, (b) 1943, (c) 1944. Place of birth: India. Nationality: Saudi Arabian. National identification No: 4-6032-0048-1 (Saudi Arabia). Date of designation referred to in Article 2a(4)(b): 10.12.2008. (3) Zaki-ur-Rehman Lakhvi (alias (a) Zakir Rehman Lakvi, (b) Zaki Ur-Rehman Lakvi, (c) Kaki Ur-Rehman, (d) Zakir Rehman, (e) Abu Waheed Irshad Ahmad Arshad, (f) Chachajee). Address: (a) Barahkoh, P.O. DO, Tehsil and District Islamabad, Pakistan (location as at May 2008), (b) Chak No. 18/IL, Rinala Khurd, Tehsil Rinala Khurd, District Okara, Pakistan (previous location). Date of birth: 30.12.1960. Place of birth: Okara, Pakistan. Nationality: Pakistani. National identification No: 61101-9618232-1 (Pakistan). Date of designation referred to in Article 2a(4)(b): 10.12.2008. (4) Muhammad Saeed (alias (a) Hafiz Muhammad, (b) Hafiz Saeed, (c) Hafiz Mohammad Sahib, (d) Hafez Mohammad Saeed, (e) Hafiz Mohammad Sayeed, (f) Hafiz Mohammad Sayid, (g) Tata Mohammad Syeed, (h) Mohammad Sayed, (i) Hafiz Ji). Address: House No 116E, Mohalla Johar, Lahore, Tehsil, Lahore City, Lahore District, Pakistan (location as of May 2008). Date of birth: 5.6.1950. Place of birth: Sargodha, Punjab, Pakistan. Nationality: Pakistani. National identification No: 3520025509842-7 (Pakistan). Date of designation referred to in Article 2a(4)(b): 10.12.2008.